UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: o Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 RAHAXI, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided byExchangeActRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: RAHAXI, INC. CONSENT SOLICITATION STATEMENT To Our Stockholders: The Board of Directors of Rahaxi, Inc. (“we”, “us”, “our” or the “Company”) is soliciting your consent to increase the number of our authorized shares of (i) Common Stock and (ii) Preferred Stock.The increase of authorized shares of Common Stock and Preferred Stock, if approved by our stockholders, will necessitate an amendment to our Articles of Incorporation.The increases would double our authorized number of shares of Common Stock, from its current amount of 500 Million to an amount of One Billion shares, and double our authorized Preferred Stock, from 5 Million Shares to 10 Million Shares.The form of written consent of the stockholders to vote on each proposal is attached hereto as Appendix A. We are soliciting your approval of the increases by written consent in lieu of a meeting of stockholders because our Board of Directors believes that it is in the best interests of the Company and its stockholders to solicit such approval in the most cost effective manner.A form of written consent is enclosed for your use as Appendix A. This consent solicitation statement and accompanying form of written consent are being mailed to our stockholders on or about August , 2009.Holders of record of our Common Stock as of the close of business on August 10, 2009, which date is referred to as the “record date”, will be entitled to execute and deliver written consents.The written consent of stockholders representing a majority of the voting power of our outstanding Common Stock as of the record date is required to approve each of the proposals. Your consent is important regardless of the number of shares of stock that you hold.Although our Board of Directors has approved the increase of authorized shares, the proposal will only be effective if we receive the written consent approving such proposal by stockholders representing a majority of the voting power of our outstanding Common Stock as of the record date.Please indicate whether you are voting “for” “against” or “abstain” with respect to the proposal, sign and date the enclosed written consent and return it to us at your earliest convenience.Your cooperation in promptly returning your consent will help limit expenses incident to consent solicitation. The enclosed written consent may be mailed or faxed to the Company’s transfer agent: First American Stock Transfer, Inc. 4747 N. 7th Stree, Suite 170
